 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MICHAEL WICHERN,                                  No. 2:19-CV-1172-DMC
12                       Plaintiff,
13           v.                                         ORDER
14    COMMISSIONER OF SOCIAL
      SECURITY,
15
                         Defendant.
16

17

18                  Plaintiff, who is proceeding with retained counsel, brings this action for judicial

19   review of a final decision of the Commissioner of Social Security under 42 U.S.C. § 405(g).

20   Pending before the court is the parties’ stipulated motion for an extension of time (ECF No. 11).

21   Good cause appearing therefor, the motion is granted and plaintiff’s motion for summary

22   judgment, filed on December 18, 2019, is deemed timely.

23                  IT IS SO ORDERED.

24

25   Dated: January 2, 2020
                                                           ____________________________________
26                                                         DENNIS M. COTA
27                                                         UNITED STATES MAGISTRATE JUDGE

28
                                                       1
